DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2. 	Claims 1, 5, 11, 19-35 are pending wherein claims 1, 11, 19, 20, and 31 are in independent form. 
3.	Claims 1, 5, 11, 19, 20 have been amended.
4.	Claims 2-4, 6-10, 12-18 have been cancelled. Claims 21-35 have been added newly.
Response to Arguments
5.	Applicant’s arguments with respect to claims 1, 11, 19, 20, and 31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.








Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 11, 22, 25, 27, 30, 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
		Claim 22 recites in line 1 that the second node is the relay node. Claim 22 again recites in line 6 that the second node is the donor base station. Therefore, it is not clear whether the second node is the donor base station or the relay node.
		Claims 25, 27, 30, 34 recite limitation similar to claim 22 and therefore, are rejected for the reasons discussed above with respect to claim 22. 
		Claim 11 recites the limitation "receiving, by the second node”" in line 3.  There is insufficient antecedent basis for this limitation in the claim.




Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1, 11, 19-25, 27-31, 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (US 20210219183 A1, hereinafter referred to as Huang) in view of Hampel et al (US 20190297555 A1, hereinafter referred to as Hampel).
		Re claim 1, Huang teaches a flow control method (Fig. 4-6, Abstract), comprising:
	(i) determining, by a first node or a device in a first node (first IAB node/IAB Node 1), to send a first flow control indication (first IAB node/IAB Node 1 determines to transmit link information including flow control information to IAB Node 2/IAB donor) to a second node (IAB Node 2/IAB donor) (Fig. 4-7, Par 0021-0022, Par 0029-0034, Par 0059-0071, Par 0073-0077, Par 0079-0088); and
	(ii) sending, by the first node or the device (first IAB node/IAB Node 1), the first flow control indication to the second node (link information including flow control information transmitted to IAB Node 2/IAB donor), wherein the first flow control indication is carried in adaptation layer control signaling (flow control information transmitted through adaptation layer), the first flow control indication comprises an identifier of a radio link control (RLC) backhaul channel (logical channel identifier (LCID)) and flow control information (desired buffer size, minimum desired buffer size), and wherein the second node (IAB Node 2/IAB donor) is a relay node (IAB Node 2) or a donor base station (IAB donor) and the second node is an upper-level node of the first node (IAB Node 2/IAB donor is an upper level node of first IAB node/IAB Node 1, Fig. 5-7) (Fig. 4-7, Par 0021-0022, Par 0029-0034, Par 0044-0050, Par 0059-0071, Par 0073-0077, Par 0079-0089 ----Even though it is known that logical channel is a radio link control (RLC) channel, Huang does not explicitly define the logical channel as a radio link control (RLC) channel).
		Huang does not explicitly define the logical channel as a radio link control (RLC) channel.
		Hampel teaches the logical channel as a radio link control (RLC) channel (Par 0005, Par 0020, Par 0035, Par 0047, Par 0083, Par 0118-0119, Par 0149, Par 0181, Par 0188).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Huang by including the logical channel as a radio link control (RLC) channel as defined by Hampel for the purpose of improving backpressure signaling for wireless communications “to handle data congestions in a logical channel-specific buffer”, as taught by Hampel (Par 0005). 
		Claim 19 recites a first device performing the steps recited in claim 1 and thereby, is rejected for the reasons discussed above with respect to claim 1. 
		Re claim 11, Huang teaches a flow control method (Fig. 4-6, Abstract), the method comprising:
	(i) receiving, by the second node or a device in a second node (IAB Node 2/IAB donor), a first flow control indication (link information including flow control information transmitted to IAB Node 2/IAB donor) from a first node (first IAB node/IAB Node 1), wherein the first flow control indication is carried in adaptation layer control signaling (flow control information transmitted through adaptation layer), the first flow control indication comprises an identifier of a radio link control (RLC) backhaul channel (logical channel identifier (LCID)) and flow control information (desired buffer size, minimum desired buffer size), and wherein the second node (IAB Node 2/IAB donor) is a relay node (IAB Node 2) or a donor base station (IAB donor) and the second node is an upper-level node of the first node (IAB Node 2/IAB donor is an upper level node of first IAB node/IAB Node 1, Fig. 5-7) (Fig. 4-7, Par 0021-0022, Par 0029-0034, Par 0044-0050, Par 0059-0071, Par 0073-0077, Par 0079-0089 ----Even though it is known that logical channel is a radio link control (RLC) channel, Huang does not explicitly define the logical channel as a radio link control (RLC) channel).
		Huang does not explicitly define the logical channel as a radio link control (RLC) channel.
		Hampel teaches the logical channel as a radio link control (RLC) channel (Par 0005, Par 0020, Par 0035, Par 0047, Par 0083, Par 0118-0119, Par 0149, Par 0181, Par 0188).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Huang by including the logical channel as a radio link control (RLC) channel as defined by Hampel for the purpose of improving backpressure signaling for wireless communications “to handle data congestions in a logical channel-specific buffer”, as taught by Hampel (Par 0005). 
		Claim 20 recites a second device performing the steps recited in claim 11 and thereby, is rejected for the reasons discussed above with respect to claim 11.
		Re claim 21, Huang teaches to receive, by the second node or a device in the second node, the first flow control indication from the first node (link information including flow control information transmitted to IAB Node 2/IAB donor) (Fig. 4-7, Par 0021-0022, Par 0029-0034, Par 0044-0050, Par 0059-0071, Par 0073-0077, Par 0079-0089).
		Re claims 22, 25, 27, 30, 34, Huang teaches that the second node is the relay node (IAB node 2, IAB Node 3, IAB node 4, Fig. 6), the RLC backhaul channel is a first RLC backhaul channel (LCID5, Fig. 6), and the method further comprises: sending, by the first node or the device (IAB node 1), a second flow control indication to a donor base station (flow control indication sent to donor IAB node via the relay IAB nodes 2, 3, 4), wherein the second flow control indication is carried in an F1 interface message (F1 message) and the second flow control indication comprises an identifier of a second RLC backhaul channel (LCID1/LCID2/LCID3/LCID4 between IAB node 2 and IAB nodes 3 and 4, Fig. 6) (Fig. 4-7, Par 0021-0022, Par 0029-0034, Par 0044-0050, Par 0058-0071, Par 0073-0077, Par 0079-0089), or wherein the second node is the donor base station, the RLC backhaul channel is a first RLC backhaul channel, and the method further comprises: sending, by the first node or the device, a second flow control indication to the donor base station, wherein the second flow control indication is carried in an F1 interface message and the second flow control indication comprises an identifier of a second RLC backhaul channel.
		Huang does not explicitly define the logical channel as a radio link control (RLC) channel.
		Hampel teaches the logical channel as a radio link control (RLC) channel (Par 0005, Par 0020, Par 0035, Par 0047, Par 0083, Par 0118-0119, Par 0149, Par 0181, Par 0188).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Huang by including the logical channel as a radio link control (RLC) channel as defined by Hampel for the purpose of improving backpressure signaling for wireless communications “to handle data congestions in a logical channel-specific buffer”, as taught by Hampel (Par 0005). 
		Re claims 23, 28, 35, Huang teaches that the first flow control indication further comprises a donor base station notification indication to indicate that the second flow control indication is sent by the first node to the donor base station (IAB node ID including donor DU/CU ID, IAB node LCID/bearer ID) (Par 0030-0044, Par 0059-0068, Par 0079-0086).
		Re claims 24, 29, 33, Huang teaches to control, by the second node or the device, transmission to the first node based on the first flow control indication (based on the received flow control information, IAB Node 2/IAB donor controls downlink data transmission, Par 0070-0071, Par 0088-0089).
		Re claim 31, Huang teaches a wireless relay system (Fig. 1-2, Fig. 5-7), wherein the wireless relay system comprises:
	(i) a first node (first IAB node/IAB Node 1) and a second node (IAB Node 2/IAB donor), wherein the second node (IAB Node 2/IAB donor) is a relay node (IAB Node 2) or a donor base station (IAB donor) and the second node is an upper-level node of the first node (IAB Node 2/IAB donor is an upper level node of first IAB node/IAB Node 1, Fig. 5-7) (Fig. 4-7, Par 0021-0022, Par 0029-0034, Par 0044-0050, Par 0059-0071, Par 0073-0077, Par 0079-0089); 
	(ii) wherein the first node is configured to: determine to send a first flow control indication to a second node (first IAB node/IAB Node 1 determines to transmit link information including flow control information to IAB Node 2/IAB donor) (Fig. 4-7, Par 0021-0022, Par 0029-0034, Par 0059-0071, Par 0073-0077, Par 0079-0088); and 
	(iii) send the first flow control indication to the second node (link information including flow control information transmitted to IAB Node 2/IAB donor), wherein the first flow control indication is carried in adaptation layer control signaling (flow control information transmitted through adaptation layer), and the first flow control indication comprises an identifier of a radio link control (RLC) backhaul channel (logical channel identifier (LCID)) and flow control information (desired buffer size, minimum desired buffer size) (Fig. 4-7, Par 0021-0022, Par 0029-0034, Par 0044-0050, Par 0059-0071, Par 0073-0077, Par 0079-0089 ----Even though it is known that logical channel is a radio link control (RLC) channel, Huang does not explicitly define the logical channel as a radio link control (RLC) channel).; 
	(iv) wherein the second node is configured to: receive the first flow control indication from the first node (IAB node 2 receives the flow control information sent by the IAB node 1) (Fig. 4-7, Par 0021-0022, Par 0029-0034, Par 0044-0050, Par 0059-0071, Par 0073-0077, Par 0079-0089).
		Huang does not explicitly define the logical channel as a radio link control (RLC) channel.
		Hampel teaches the logical channel as a radio link control (RLC) channel (Par 0005, Par 0020, Par 0035, Par 0047, Par 0083, Par 0118-0119, Par 0149, Par 0181, Par 0188).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Huang by including the logical channel as a radio link control (RLC) channel as defined by Hampel for the purpose of improving backpressure signaling for wireless communications “to handle data congestions in a logical channel-specific buffer”, as taught by Hampel (Par 0005). 
10.	Claims 5, 26, 32 are rejected under 35 U.S.C. 103 as being unpatentable over Huang and Hampel as applied to claim 1 and further in view of Adjakple et al (US 20210282050 A1, hereinafter referred to as Adjakple).
		Re claims 5, 26, 32, Huang teaches to send, by the first node or the device, the first flow control indication to the second node (first IAB node/IAB Node 1 determines to transmit link information including flow control information to IAB Node 2/IAB donor) (Fig. 4-7, Par 0021-0022, Par 0029-0034, Par 0059-0071, Par 0073-0077, Par 0079-0088).
		Huang does not explicitly disclose to determine, by the first node or the device, that a data volume of a receive buffer in the first node or the device is greater than a first threshold, that a data volume of a transmit buffer in the first node or the device is greater than a second threshold, or that a data volume of a shared buffer on a first bearer in the first node or in the device is greater than a third threshold.
		Adjakple teaches that before the determining by the first node or the first device, to send first flow control indication to the second node (before sending the flow control message/notification), determining, by the first node or the device, that a data volume of a receive buffer in the first node or the device is greater than a first threshold (data in the receiver buffer exceeding a threshold), that a data volume of a transmit buffer in the first node or the device is greater than a second threshold, or that a data volume of a shared buffer on a first bearer in the first node or in the device is greater than a third threshold (Par 0052-0054, Par 0071-0075, Par 0102, Par 0113-0117).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Huang by including the step that before the determining by the first node or the first device, to send first flow control indication to the second node, determining, by the first node or the device, that a data volume of a receive buffer in the first node or the device is greater than a first threshold, that a data volume of a transmit buffer in the first node or the device is greater than a second threshold, or that a data volume of a shared buffer on a first bearer in the first node or in the device is greater than a third threshold, as taught by Adjakple for the purpose of providing proper buffer management to efficiently control data flow in an Integrated Access and Backhaul (IAB) network, as taught by Adjakple (Par 0028-0029).




















Conclusion

		Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
		A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUN UR R CHOWDHURY whose telephone number is (571)270-3895. The examiner can normally be reached Monday-Friday 9AM-5PM.
		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
		Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/HARUN CHOWDHURY/Examiner, Art Unit 2473